ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_02_FR.txt.                                                                                          362




                                    OPINION DISSIDENTE
                            DE Mme LA JUGE XUE, VICE-­PRÉSIDENTE

                [Traduction]

                  1. Je suis malheureusement en désaccord avec la décision rendue par la
                Cour dans la présente affaire. Il est de mon devoir de juge d’exposer les
                raisons de ma position.


                          1. La question pertinente dans la présente affaire

                   2. Mon désaccord avec la majorité tient principalement à ma position
                sur la question de la compétence (voir Immunités et procédures pénales
                (Guinée équatoriale c. France), exceptions préliminaires, arrêt, C.I.J.
                Recueil 2018 (I), opinion dissidente commune de Mme la juge Xue,
                vice‑présidente, Mme la juge Sebutinde, M. le juge Robinson et M. le juge
                ad hoc Kateka, p. 340). La présente espèce est un exemple illustrant l’im-
                portance de la détermination de l’objet d’un différend et son rapport étroit
                avec la compétence. Comme il ressort du contexte factuel relaté dans l’ar-
                rêt, la question du statut de l’immeuble sis au 42 avenue Foch (également
                dénommé « l’immeuble ») fait partie intégrante, et est indissociable, du dif-
                férend qui oppose la Guinée équatoriale et la France concernant les immu-
                nités des hauts fonctionnaires et biens d’Etat de la première par rapport à
                la juridiction des tribunaux de la seconde. En restreignant le champ de sa
                compétence à l’interprétation et à l’application de la convention de Vienne
                sur les relations diplomatiques (également dénommée la « convention de
                Vienne » ou la « convention »), la Cour s’est elle-même empêchée de procé-
                der à un examen approfondi et suffisant des éléments de preuve produits
                devant elle et de l’ensemble des questions pertinentes en l’espèce, et donc
                de parvenir à un règlement judiciaire satisfaisant du différend.
                   3. En substance, la question du statut de l’immeuble sis au 42 avenue
                Foch à Paris concerne les immunités des biens d’Etat v­ is-à-vis de la juri-
                diction pénale de tribunaux étrangers. A cet égard, deux éléments sont
                pertinents. L’un est la transaction intervenue au sujet de l’immeuble entre
                M. Teodoro Nguema Obiang Mangue, le vice-­président de la Guinée
                équatoriale, et la République de Guinée équatoriale. Le second élément
                est le droit de la Guinée équatoriale de désigner cet immeuble en tant que
                locaux de sa mission diplomatique. S’agissant du premier élément, les jus-
                tificatifs produits par la Guinée équatoriale montrent que la transaction a
                été dûment réalisée au regard du droit français. Deux documents sont
                particulièrement intéressants et probants.
                   4. Le premier est un formulaire intitulé « Cession de droits sociaux non
                constatée par un acte à déclarer obligatoirement » et daté du 17 octobre

                                                                                          66




03 CIJ1204_Xue.indd 129                                                                         20/01/22 09:09

                             immunités et procédures pénales (op. diss. xue)              363

                2011. Il montre que M. Teodoro Nguema Obiang Mangue a cédé le
                15 septembre 2011 à la République de Guinée équatoriale, pour un prix
                de 6 353 428 euros, les droits sociaux des cinq sociétés suisses proprié-
                taires de l’immeuble. A cette fin, un droit d’enregistrement d’un montant
                de 317 672 euros a été perçu par les autorités fiscales françaises à Noisy-
                le-Grand (annexe 5 des réponses de la Guinée équatoriale aux questions
                des juges Bennouna et Donoghue, 26 octobre 2016).


                   5. Le second de ces documents est un formulaire intitulé « Déclaration
                de plus-value sur les cessions de biens meubles ou de parts de sociétés à
                prépondérance immobilière » et daté du 20 octobre 2011. Il atteste qu’un
                impôt sur le revenu afférent à la plus-value d’un montant de 1 145 740 euros
                a été prélevé par les autorités fiscales françaises sur la cession, le 15 sep-
                tembre 2011, des actions des cinq sociétés suisses à prépondérance immo-
                bilière par M. Teodoro Nguema Obiang Mangue à la République de
                Guinée équatoriale (annexe 6 des réponses de la Guinée équatoriale aux
                questions des juges Bennouna et Donoghue, 26 octobre 2016).


                   6. Bien que la France ait affirmé que ces actes n’avaient pas suffi à
                transférer effectivement la propriété de l’immeuble à la Guinée équato-
                riale, c­ elui-ci étant toujours enregistré au nom des cinq sociétés suisses,
                cette position ne cadrait pas avec celle adoptée par la justice française à
                l’égard de la propriété de l’immeuble. Selon ­celle-ci, M. Teodoro Nguema
                Obiang Mangue, par l’intermédiaire des cinq sociétés suisses, était pro-
                priétaire de l’immeuble depuis le 20 décembre 2004 (voir arrêt rendu le
                10 février 2020 par la Cour d’appel de Paris en l’affaire relative à M. Teo-
                doro Nguema Obiang Mangue, p. 62). En toute logique, si la Guinée
                équatoriale ne pouvait posséder l’immeuble par le truchement des cinq
                sociétés suisses, ­celui-ci ne pouvait pas davantage appartenir à M. Teo-
                doro Nguema Obiang Mangue.
                   7. La Guinée équatoriale n’a pas approché la France au sujet de l’im-
                meuble qu’au niveau diplomatique. Le 14 février 2012, son président a
                adressé à son homologue français une lettre dans laquelle il déclarait que
                l’immeuble sis au 42 avenue Foch était
                      « une propriété légalement acquise par le Gouvernement de Guinée
                      équatoriale et où résid[ait] … la représentante auprès de l’UNESCO,
                      chargée des biens de l’ambassade. [Il ajoutait que l]adite propriété
                      joui[ssait] de la protection légale et diplomatique, en accord avec la
                      convention de Vienne et des accords bilatéraux signés entre les deux
                      Etats. »
                La France n’a accepté aucune des déclarations faites en ce sens par la
                Guinée équatoriale.
                  8. Ces documents démontrent que, dans la présente affaire, le différend
                entre les Parties allait bien ­au-delà de la désignation des locaux d’une

                                                                                           67




6 Ord_1204.indb 131                                                                              19/01/22 08:24

                            immunités et procédures pénales (op. diss. xue)               364

                mission diplomatique. Il ressort clairement des faits que l’objection per-
                sistante de la France à la demande de la Guinée équatoriale visant à dési-
                gner l’immeuble en cause comme locaux de sa mission n’avait guère de
                rapport avec les circonstances et conditions dans lesquelles un bien peut
                acquérir le statut diplomatique. Etant donné la controverse qui opposait
                les Parties au sujet de la procédure pénale visant M. Teodoro Nguema
                Obiang Mangue, la France, en tant qu’Etat accréditaire, disposait de tous
                les moyens voulus pour faire en sorte que l’immeuble en litige n’acquière
                pas le statut juridique recherché par la Guinée équatoriale ; il était impos-
                sible à cette dernière d’obtenir le consentement de la France à la désigna-
                tion de l’immeuble en tant que locaux de sa mission diplomatique. La
                réinstallation par la Guinée équatoriale de son ambassade dans l’im-
                meuble était pour elle, dans une large mesure, une façon d’empêcher la
                confiscation de cet édifice, qu’elle estimait être son bien d’Etat. Les deux
                Parties avaient pleinement conscience de la situation.
                   9. S’agissant du deuxième élément, c’est-à-dire la question du droit de
                la Guinée équatoriale d’utiliser l’immeuble aux fins de sa mission diplo-
                matique, les actes officiels des autorités françaises concernant l’enregistre-
                ment de la cession des droits sociaux liés à l’immeuble et le prélèvement
                de l’impôt sur la plus-value ont raisonnablement fondé la Guinée équato-
                riale à penser qu’elle avait acquis la propriété de l’immeuble. Si elle enten-
                dait maintenir ce bien dans le domaine privé, la France aurait dû couper
                court à la transaction afin de signifier clairement à la Guinée équatoriale
                le statut de l’immeuble. Outre ces actes officiels de ses autorités, la France
                n’a, à aucun moment de la procédure, mis en doute l’authenticité de la
                cession de l’immeuble par M. Teodoro Nguema Obiang Mangue à la
                Guinée équatoriale.
                   10. Le différend entre les Parties concernant le statut de l’immeuble
                tient à la propriété de ­celui-ci. Tout d’abord, la motivation avancée par la
                France à l’appui de son objection à la demande de la Guinée équatoriale
                portait directement sur la propriété de l’immeuble. Dans sa note verbale
                en date du 11 octobre 2011 adressée à l’ambassade de Guinée équatoriale,
                le service du protocole du ministère français des affaires étrangères décla-
                rait que l’immeuble sis au 42 avenue Foch « ne fai[sait] pas partie des
                locaux relevant de la mission diplomatique de la République de Guinée
                équatoriale [mais] rel[evait] du domaine privé et, de ce fait, du droit com-
                mun ». Cette déclaration indiquait que la France ne reconnaîtrait pas que
                l’immeuble était devenu un bien d’Etat de la Guinée équatoriale.
                   11. Ensuite, la question de la propriété a influé sur le comportement de
                la France à l’égard de l’immeuble. Si elle ne détermine pas le statut de
                mission diplomatique, la propriété des locaux, lorsqu’elle est détenue par
                l’Etat accréditant, ouvre toutefois droit à la protection prévue par la
                convention de Vienne sur les relations diplomatiques ainsi que par les
                règles coutumières relatives aux immunités juridictionnelles de l’Etat et de
                ses biens. Ainsi qu’il est indiqué dans le préambule de la convention, les
                règles coutumières continuent de régir les questions non expressément
                réglées par la convention. Dans la présente affaire, ces règles auraient pu

                                                                                           68




6 Ord_1204.indb 133                                                                              19/01/22 08:24

                            immunités et procédures pénales (op. diss. xue)               365

                entrer en jeu lors de l’examen de la licéité des mesures de perquisition, de
                saisie et de confiscation imposées par la justice française au sujet de l’im-
                meuble, si la question de la propriété avait été dûment analysée.
                   12. En résumé, en restreignant le champ de sa compétence en la pré-
                sente affaire, la Cour a éludé certains aspects cruciaux du différend entre
                les Parties. Le point de savoir si l’immeuble sis au 42 avenue Foch à Paris
                est devenu propriété de l’Etat de Guinée équatoriale par le transfert de sa
                propriété n’est pas ici une simple question de droit français ; il s’agit en
                définitive des droits et obligations dont les Etats sont titulaires en droit
                international dans la conduite des procédures pénales concernant un Etat
                étranger ou ses biens.


                            2. Interprétation de la convention de Vienne

                    13. Je conviens avec la majorité que les dispositions de la convention
                de Vienne ne précisent pas à quel moment et dans quelles conditions un
                bien acquiert le statut de « locaux de la mission », au sens de l’alinéa i) de
                son article premier, et commence à bénéficier des privilèges et immunités
                y énoncés. Eu égard à l’objet et au but de la convention, l’Etat accréditant
                ne peut imposer unilatéralement son choix de locaux à l’Etat accréditaire.
                Je suis toutefois en désaccord avec le raisonnement de la Cour qui tend à
                laisser entendre que, par son objection persistante à la désignation recher-
                chée par l’Etat accréditant, l’Etat accréditaire et lui seul aurait le dernier
                mot. Une telle interprétation n’est, à mon sens, pas conforme à l’objet et
                au but de la convention et ne tient pas non plus compte de la pratique des
                Etats en matière diplomatique.
                    14. Suivant la position de la majorité, un immeuble ne saurait acquérir
                le statut de locaux de la mission en étant unilatéralement désigné comme
                tel par l’Etat accréditant, si l’Etat accréditaire objecte à ce choix. L’Etat
                accréditaire, en revanche, aurait le pouvoir d’objecter à l’affectation par
                l’Etat accréditant d’un immeuble à sa mission diplomatique et, ce faisant,
                d’empêcher l’immeuble en question d’acquérir le statut de locaux de la
                mission. Trois raisons ont conduit la majorité à cette conclusion. Premiè-
                rement, en vertu de l’article 2 de la convention de Vienne, l’établissement
                de relations diplomatiques entre les Etats et de missions diplomatiques
                permanentes doit se faire par consentement mutuel. La désignation unila-
                térale, par un Etat accréditant, d’un immeuble aux fins de sa mission
                diplomatique, au mépris de l’objection de l’Etat accréditaire, irait à l’en-
                contre de ce fondement consensuel. Deuxièmement, pour réaliser l’objec-
                tif de la convention consistant à « favoriser les relations d’amitié entre les
                pays », l’Etat accréditaire est tenu d’accorder d’importants privilèges et
                immunités à la mission diplomatique de l’Etat accréditant. Ces lourdes
                obligations devraient cependant être mises en balance avec le pouvoir de
                l’Etat accréditaire d’objecter au choix fait par l’Etat accréditant quant
                aux locaux de sa mission. Troisièmement, le régime d’immunité et
                ­d’inviolabilité établi par la convention pour les missions diplomatiques

                                                                                           69




6 Ord_1204.indb 135                                                                              19/01/22 08:24

                            immunités et procédures pénales (op. diss. xue)                 366

                apporte certaines restrictions à la souveraineté de l’Etat accréditaire, mais
                sans prévoir aucun mécanisme permettant de contrer les éventuelles utili-
                sations à mauvais escient ou abusives d’un tel traitement. Pour remédier
                à cette vulnérabilité de l’Etat accréditaire, le régime en question devrait
                lui reconnaître le pouvoir d’objecter (voir arrêt, par. 63-67).
                   15. Je conviens avec la majorité que le droit international régissant les
                relations diplomatiques, en tant que régime autonome, ne confère pas à
                l’Etat accréditant un droit unilatéral de désigner les locaux de sa mission
                diplomatique, mais le fait de formuler la restriction imposée à cet Etat en
                des termes si catégoriques, comme si la décision revenait à l’Etat accrédi-
                taire et à lui seul, ne me semble pas constituer une bonne interprétation
                de la convention de Vienne. Le principe fondamental de droit internatio-
                nal contenu dans le préambule de la convention, à savoir le principe de
                l’égalité souveraine, constitue le fondement juridique du droit internatio-
                nal régissant les relations diplomatiques. Les privilèges et immunités
                diplomatiques, pour « importants » ou « lourds » de conséquences qu’ils
                soient, ne sont pas accordés de manière unilatérale à l’Etat accréditant
                par l’Etat accréditaire. La mission diplomatique que l’Etat accréditaire
                établit l­ui-même sur le territoire de l’Etat accréditant bénéficie du même
                traitement sur le sol de ce dernier. En d’autres termes, c’est de manière
                mutuelle que les Etats s’octroient et bénéficient des privilèges et immuni-
                tés diplomatiques. La notion de réciprocité est un élément essentiel qui
                assure la stabilité des relations diplomatiques entre les Etats. L’établisse-
                ment de missions diplomatiques permanentes, pour servir les objectifs
                consistant à maintenir la paix et la sécurité et à favoriser les relations
                d’amitié entre les pays, doit être fondé sur le respect mutuel des principes
                de la souveraineté des Etats et de l’égalité de traitement.
                   16. Ainsi que la Cour le reconnaît en l’espèce, la pratique étatique à l’égard
                de la désignation des locaux diplomatiques est très variable ; la question est
                dans une large mesure régie par la pratique des Etats selon les circonstances
                propres à chacun d’eux. Cela ne signifie pas pour autant qu’il n’existe aucun
                principe à suivre dans le concret. Les Parties à la présente affaire s’accordent
                à reconnaître que, comme l’indiquent son objet et son but, la convention
                repose fondamentalement sur la nécessité de favoriser des relations d’amitié
                entre deux Etats souverains. Pour atteindre cet objectif, les Etats parties
                doivent coopérer dès leurs toutes premières relations diplomatiques. En vertu
                du principe de l’égalité souveraine, l’Etat accréditant a le droit de choisir le
                lieu de sa mission diplomatique dans la capitale de l’Etat accréditaire, lequel
                conserve cependant le pouvoir discrétionnaire d’acquiescer, ou d’objecter, à
                une telle désignation. Selon l’article 21 de la convention de Vienne, nonob­
                stant son droit d’objecter, l’Etat accréditaire demeure tenu de faciliter
                l’acquisition par l’Etat accréditant de locaux diplomatiques. Il va de soi que
                ni une désignation unilatérale par l’Etat accréditant, ni une objection persis-
                tante de l’Etat accréditaire ne pourrait mettre un point final au débat dans
                la pratique, puisque ni l’une ni l’autre ne pourrait conduire à l’établissement
                d’une mission diplomatique. Seules la coopération et la consultation peuvent
                permettre de parvenir à une solution mutuellement acceptable.

                                                                                              70




6 Ord_1204.indb 137                                                                                 19/01/22 08:24

                             immunités et procédures pénales (op. diss. xue)                 367

                   17. En l’espèce, c’est à l’aune de la pratique constante de la France que
                le différend des Parties concernant le statut de l’immeuble devait être
                tranché. La Cour aurait tout d’abord dû rechercher si la France avait
                adopté une quelconque loi ou directive officielle en la matière. A défaut,
                c’est sur la pratique établie de la France qu’il fallait se fonder. En contes-
                tant l’argument de la Guinée équatoriale voulant que ­celle-ci ait suivi la
                procédure normale, la France n’a pas produit d’éléments convaincants
                démontrant que sa pratique ait jusque-là consisté à subordonner systéma-
                tiquement l’acquisition du statut diplomatique à son consentement pré­
                alable. En outre, son refus répété de l’affectation sollicitée par la Guinée
                équatoriale ne tient pas tant à cette procédure elle‑même qu’aux pour-
                suites pénales contestées.
                   18. Comme il a été relevé plus haut, la désignation par la Guinée équa-
                toriale de l’immeuble sis au 42 avenue Foch en tant que locaux de sa mis-
                sion diplomatique ne constitue pas un cas ordinaire. L’immeuble en
                question n’est pas le premier que la Guinée équatoriale ait affecté à son
                ambassade ; il s’agit du lieu où la mission a été réinstallée. Son statut est
                l’objet même du différend des Parties concernant les immunités des biens
                d’Etat. Quelles que soient les circonstances, tant que la France campera sur
                sa position au sujet de la procédure pénale litigieuse, elle ne reconnaîtra pas
                cet immeuble en tant que locaux de l’ambassade équato-­guinéenne. Par-
                tant, un examen général des circonstances dans lesquelles un bien acquiert
                le statut diplomatique ne répond pas à la véritable question au cœur de
                la présente affaire. La question déterminante ici n’est pas de savoir si
                la France, en tant qu’Etat accréditaire, avait le droit souverain d’objecter
                au choix de locaux diplomatiques fait par la Guinée équatoriale ; il s’agit
                de savoir si elle a indûment exercé sa juridiction en imposant des mesures
                de contrainte à l’encontre d’un bien d’Etat de la Guinée équatoriale.

                                  3. Les critères appliqués par la Cour

                   19. Dans son arrêt, la Cour reconnaît que le pouvoir de l’Etat accrédi-
                taire d’objecter à la désignation par l’Etat accréditant de ses locaux diplo-
                matiques connaît certaines limites. Elle considère que, pour exercer ce
                pouvoir de manière raisonnable et de bonne foi, l’Etat accréditaire doit
                communiquer son objection en temps voulu et de manière ni arbitraire ni
                discriminatoire. Je cite :
                      « si l’Etat accréditaire objecte à la désignation par l’Etat accréditant
                      d’un certain bien comme faisant partie des locaux de sa mission diplo-
                      matique, et si cette objection est communiquée en temps voulu et n’a
                      un caractère ni arbitraire ni discriminatoire, ce bien n’acquiert pas le
                      statut de « locaux de la mission » au sens de l’alinéa i) de l’article pre-
                      mier de la convention de Vienne et ne bénéficie donc pas de la protec-
                      tion prévue à l’article 22 de la convention. La question de savoir s’il a
                      été satisfait aux critères mentionnés ci‑dessus doit être appréciée dans
                      les circonstances propres à chaque affaire. » (Arrêt, par. 74.)

                                                                                              71




6 Ord_1204.indb 139                                                                                 19/01/22 08:24

                             immunités et procédures pénales (op. diss. xue)               368

                Ces trois critères régissant l’objection de l’Etat accréditaire — à savoir la
                communication en temps voulu, le caractère non arbitraire et l’absence de
                discrimination — ne font pas débat en principe. C’est la manière dont ils
                doivent être appliqués dans la pratique qu’il convient d’examiner.
                   20. S’agissant du premier critère, relatif à la communication en temps
                voulu, il ne fait aucun doute que, chaque fois que la Guinée équatoriale a
                informé le service du protocole du ministère français des affaires étran-
                gères de sa désignation ou de son utilisation de l’immeuble en tant que
                locaux de sa mission diplomatique, le ministère a objecté sans délai. Etant
                donné le contexte factuel de l’affaire, les réponses que la France a adres-
                sées en temps utile à la Guinée équatoriale sont suffisamment éloquentes :
                les Parties étaient divisées quant au statut de l’immeuble. Un silence ou un
                retard de la France dans sa réponse aurait pu être perçu ou considéré
                comme un acquiescement de sa part à la position de la Guinée équatoriale.
                   21. En examinant la question de savoir si l’objection de la France à la
                désignation par la Guinée équatoriale de l’immeuble en tant que locaux
                de sa mission diplomatique revêtait un caractère arbitraire, la Cour se
                réfère inévitablement à la procédure pénale contestée. Son raisonnement
                est toutefois fondé sur le postulat que la procédure pénale visant M. Teo-
                doro Nguema Obiang Mangue et les mesures de contrainte contre l’im-
                meuble n’étaient pas en litige entre les Parties. Ce postulat est clairement
                erroné.
                   22. Tout d’abord, au sujet de la note verbale du 11 octobre 2011 indi-
                quant que l’immeuble sis au 42 avenue Foch « relève du domaine privé »,
                la Cour déclare ce qui suit :
                         « Envisagée comme une réponse à cette notification, la note ver-
                      bale de la France ne peut être interprétée comme faisant référence à
                      la question de la propriété de l’immeuble : elle avait pour objet de
                      contester l’affirmation de la Guinée équatoriale selon laquelle l’im-
                      meuble était utilisé à des fins diplomatiques et, partant, relevait du
                      « domaine public ». » (Arrêt, par. 106.)
                De l’avis de la Cour, la position de la France était justifiée par le fait que,
                dans le cadre de la procédure pénale en cours, les autorités françaises
                avaient procédé à des inspections et à des perquisitions dans l’immeuble
                et avaient constaté que c­ elui-ci n’était pas utilisé en tant que locaux de la
                mission diplomatique de la Guinée équatoriale, ni ne faisait l’objet de
                préparatifs en vue d’une telle utilisation.
                   23. De plus, la Cour considère que l’objection de la France était égale-
                ment justifiée par la nécessité éventuelle, pour les autorités françaises, de
                procéder aux fins de la procédure pénale à de nouvelles perquisitions dans
                l’immeuble ou d’imposer à son égard d’autres mesures de contrainte, de
                sorte que le fait de consentir à l’affectation par la Guinée équatoriale de
                l’immeuble à sa mission diplomatique « aurait risqué d’entraver le bon
                fonctionnement de [l]a justice pénale [française] » (ibid., par. 109).
                   24. Pour ce qui concerne l’argument de la Guinée équatoriale selon
                lequel la France aurait dû se concerter avec elle avant de rejeter sa préten-

                                                                                            72




6 Ord_1204.indb 141                                                                               19/01/22 08:24

                            immunités et procédures pénales (op. diss. xue)               369

                tion au statut diplomatique pour l’immeuble, la Cour estime que la
                France n’avait, au titre de la convention de Vienne, aucune obligation de
                consulter la Guinée équatoriale avant de lui communiquer son objection.
                   25. Pareil raisonnement est totalement déséquilibré. Il met en évidence
                que la question de l’objection de la France à la désignation par la Guinée
                équatoriale de l’immeuble comme locaux de sa mission diplomatique ne
                peut être dissociée de celle des immunités des biens d’Etat dans le cadre
                d’une procédure pénale. A l’époque où la Guinée équatoriale a demandé
                pour la première fois l’affectation de l’immeuble à sa mission diploma-
                tique, le fait de savoir si cet immeuble était utilisé ou faisait l’objet de
                préparatifs en vue d’être utilisé comme tel était indifférent pour l’objec-
                tion française : la situation du bâtiment n’a eu aucune incidence sur la
                désignation voulue par la Guinée équatoriale. Si la France a objecté,
                c’était précisément pour maintenir l’immeuble sous le coup de mesures de
                contrainte aux fins de la procédure pénale en cours.
                   26. Comme la Cour le fait observer, le différend des Parties relatif à la
                procédure pénale visant M. Teodoro Nguema Obiang Mangue durait
                depuis quelques années déjà lorsque le transfert de la mission a eu lieu.
                Dire que, quand la Guinée équatoriale a décidé d’affecter l’immeuble à sa
                mission diplomatique, la France n’avait, au titre de la convention de
                Vienne, aucune obligation de la consulter va à l’encontre de l’objet et du
                but de la convention consistant à « favoriser les relations d’amitié entre les
                pays ». Le différend concerne non seulement des hauts fonctionnaires de
                la Guinée équatoriale, mais aussi un grand nombre de biens de cet Etat.
                Le fait que la Guinée équatoriale ait repris l’immeuble et l’ait utilisé
                comme locaux de sa mission diplomatique ne peut être réputé « avantager
                des individus ».
                   27. S’agissant du critère de l’absence de discrimination, le raisonne-
                ment de la Cour est relativement simple : il n’existe aucune circonstance
                comparable à celles de la présente affaire qui permette de déterminer si la
                France a agi de manière discriminatoire. Pour apprécier le comportement
                de la France, toutefois, point n’est besoin d’interroger la pratique de
                celle‑ci à la recherche d’éventuels cas comparables ; il suffit de rechercher
                si, en pareilles circonstances, tout autre Etat aurait été traité ou accepté
                d’être traité par elle de la même façon.
                   28. Il ressort du dossier que la Guinée équatoriale a adressé au minis-
                tère français des affaires étrangères plusieurs notifications ou déclarations
                pour l’informer de la désignation ou de l’utilisation de l’immeuble aux
                fins de sa mission diplomatique (citons, entre autres, la note verbale en
                date du 4 octobre 2011 (mémoire de la Guinée équatoriale, annexe 33) et
                les notes verbales datées du 17 octobre 2011 (annexe 36), du 14 février
                2012 (annexe 37), du 12 mars 2012 (annexe 44) et du 27 juillet 2012
                (annexe 47)). Même après les communications officielles de la Guinée
                équatoriale à cet effet, les autorités françaises n’en ont pas moins procédé
                à plusieurs perquisitions dans l’immeuble, au cours desquelles divers biens
                ont été saisis et enlevés et certains effets personnels de M. Teodoro
                Nguema Obiang Mangue pris pour être vendus aux enchères. Les protes-

                                                                                           73




6 Ord_1204.indb 143                                                                              19/01/22 08:24

                            immunités et procédures pénales (op. diss. xue)             370

                tations officielles de la Guinée équatoriale contre ces actes sont restées
                lettre morte. Pendant près de quatre ans, c’est-à-dire du 27 juillet 2012
                (date à laquelle la Guinée équatoriale a effectivement installé sa mission
                dans l’immeuble) jusqu’au 13 juin 2016 (date à laquelle la demanderesse a
                institué la présente instance contre la France devant la Cour), l’ambas-
                sade de Guinée équatoriale a utilisé l’immeuble pour l’accomplissement
                des fonctions officielles de sa mission diplomatique, mais sans bénéficier
                du statut et de la protection correspondants. Dans l’intervalle, des mesures
                de contrainte, notamment de saisie et de confiscation, ont été prises à
                l’encontre de l’immeuble. Une telle situation ne peut être considérée
                comme normale dans le cadre de relations diplomatiques ; il ne s’agit pas
                non plus de la relation que l’on attendrait entre deux Etats souverains
                égaux. Ces éléments, en eux‑mêmes, démontrent que le fait d’accorder
                une place trop importante au pouvoir d’objection de l’Etat accréditaire
                risque de rompre le fragile équilibre que la convention de Vienne a su
                établir entre l’Etat accréditant et l’Etat accréditaire.

                (Signé) Xue Hanqin.




                                                                                         74




6 Ord_1204.indb 145                                                                            19/01/22 08:24

